AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


          IN RE ALUMINUM WAREHOUSING                           )
                             Plaintiff                         )
                                v.                             )      Case No.     13-MD-02481-PAE
                 ANTITRUST LITIGATION                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Mag Instrument, Inc., Agfa Corp., Agfa Graphics, N.V., and Eastman Kodak Co.                      .


Date:          09/19/2019                                                                s/ Justin W. Batten
                                                                                         Attorney’s signature


                                                                                    Justin W. Batten (5597919)
                                                                                     Printed name and bar number
                                                                                 Scott+Scott Attorneys at Law LLP
                                                                                      The Helmsley Building
                                                                                   230 Park Avenue, 17th Floor
                                                                                       New York, NY 10169

                                                                                               Address

                                                                                      jbatten@scott-scott.com
                                                                                            E-mail address

                                                                                          (212) 223-6444
                                                                                          Telephone number

                                                                                          (212) 223-6334
                                                                                             FAX number
